—Determination unanimously confirmed without costs and petition dismissed. Memorandum: We reject the contention of petitioner that the Hearing Officer was not fair and impartial. Although several inmates testified on petitioner’s behalf, their credibility was a matter for the Hearing Officer to resolve (see, Matter of Acevedo v Coughlin, 186 AD2d 1033). The determination of the Hearing Officer is supported by substantial evidence (see, *989People ex rel. Vega v Smith, 66 NY2d 130, 139). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Pine, J. P., Hayes, Pigott, Jr., Balio and Fallon, JJ.